           Case 1:18-cv-01743-SAG Document 108 Filed 05/29/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UMAR HASSAN BURLEY, et al.,                   *

               Plaintiffs,                    *

v.                                            *      Civil No.: 1:18-cv-01743-SAG

BALTIMORE CITY                                *
POLICE DEPARTMENT, et al.,
                                              *
               Defendants.
*      *       *     *     *          *       *      *       *       *      *       *       *

                 PLAINTIFFS’ UNOPPOSED MOTION FOR LEAVE TO
                      DEPOSE INCARCERATED DEFENDANT

       COMES NOW Plaintiffs Umar Burley and Brent Matthews, by and through undersigned

counsel, who hereby move the Court for leave to depose Defendant Wayne Jenkins, who is

presently incarcerated in Edgefield, South Carolina at FCI Edgefield pursuant to Rule

30(a)(2)(B). Because Mr. Jenkins is incarcerated, Rule 30(a)(2)(B) requires Plaintiffs to seek

leave to depose him. Plaintiffs are entitled to depose Mr. Jenkins, who is a defendant in this

case, and the deposition is necessary and relevant to the Plaintiffs’ action. Plaintiffs have

arranged with the prison staff to depose Mr. Jenkins at his corrections facility by telephone, so he

will not need to be transferred or otherwise travel and the facility will not need to accommodate

outside visitors. Mr. Jenkins will suffer no injury or other prejudice by giving deposition

testimony like any other party to civil litigation. Counselor Johnson at FCI Edgefield confirmed

to undersigned counsel that the date selected is available. All counsel have selected July 10,

2020, at 10:00 a.m. for the telephonic deposition.

       WHEREFORE, Plaintiffs respectfully request the Court grant it leave to depose

Defendant Jenkins.
       Case 1:18-cv-01743-SAG Document 108 Filed 05/29/20 Page 2 of 3



Dated: May 29, 2020                Respectfully submitted,


                                           /s/
                                   Steven D. Silverman, Esq. (Bar No. 22887)
                                   ssilverman@silvermanthompson.com
                                   Andrew C. White, Esq. (Bar No. 08821)
                                   awhite@silvermanthompson.com
                                   William N. Sinclair, Esq. (Bar No. 28833)
                                   bsinclair@silvermanthompson.com
                                   Erin Murphy, Esq. (Bar No. 24980)
                                   emurphy@silvermanthompson.com
                                   SILVERMAN|THOMPSON|SLUTKIN|WHITE, LLC
                                   201 N. Charles Street, Suite 2600
                                   Baltimore, Maryland 21201
                                   Tel: (410) 385-2225
                                   Fax: (410) 547-2432

                                           /s/
                                   Andrew D. Freeman (Bar No. 03867)
                                   adf@browngold.com
                                   Chelsea J. Crawford (Bar No. 19155)
                                   ccrawford@browngold.com
                                   Neel K. Lalchandani (Bar No. 20291)
                                   nlalchandani@browngold.com
                                   Brown, Goldstein & Levy, LLP
                                   120 E. Baltimore Street, Suite 1700
                                   Baltimore, Maryland 21201
                                   Tel: (410) 962-1030
                                   Fax: (410) 385-0869

                                   Attorneys for Plaintiffs Umar Hassan Burley and
                                   Brent Andre Matthews
        Case 1:18-cv-01743-SAG Document 108 Filed 05/29/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 29, 2020, a copy of the foregoing was electronically

filed via CM/ECF, with notice to all counsel.


                                                   /s/
                                            William N. Sinclair
